DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., U.S. Pre Grant Publication 2012/0090112.
	Regarding claims 1 and 10, Carrier discloses a co-formed fibrous structure wherein the fibrous structure comprises a mixture [commingled] of at two different materials wherein at least 
	Claims 1-20 are product-by-process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The manner in which the weight is measured does not make the recited claims different from the prior art.

	
	Regarding claim 2, figure 1 shows a second region 16 dispersed throughout the first region 18.

    PNG
    media_image1.png
    242
    307
    media_image1.png
    Greyscale



	Regarding claim 3, Carrier is silent to the first average weight % is from about 10% to about 90%.  Carrier does discloses a fibrous structure comprising filaments and solid additives [0028].  Carrier also discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as different basis weights.  Additionally, Carrier discloses in paragraph 0034 that the fibers impart a superior tactile sense of softness.  Paragraph 0044 discloses that the wet wipe formed from the fibrous structure is made to be strong enough to resist tearing but still provide softness.  One of ordinary skill in the art before the effective filing date of the invention would have a first average weight% of solid additives from about 10% to about 90% for the benefit of obtaining a wet wipe that imparts a sense of softness while being resistant to tearing.

	Regarding claim 4, Carrier is silent to the second average weight % being from 10% to about 90%.  Carrier does discloses a fibrous structure comprising filaments and solid additives [0028].  Carrier also discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as different basis weights.  Additionally, Carrier discloses in paragraph 0034 that the fibers impart a superior tactile sense of softness.  Paragraph 0044 discloses that the wet wipe formed from the fibrous structure is made to be strong enough to resist tearing but still provide softness.  One of ordinary skill in the art before the effective filing date of the invention would have a second average weight% of solid additives from about 10% to about 90% for the benefit of obtaining a wet wipe that imparts a sense of softness while being resistant to tearing.

	Regarding claim 5, Carrier is silent to the ratio of the first average weight% to the second average weight% is greater than 1.  Carrier does discloses a fibrous structure comprising filaments and solid additives [0028].  Carrier also discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as different basis weights.  Additionally, Carrier discloses in paragraph 0034 that the fibers impart a superior tactile sense of softness.  Paragraph 0044 discloses that the wet wipe formed from the fibrous structure is made to be strong enough to resist tearing but still provide softness.  One of ordinary skill in the art before the effective filing date of the invention would have the ratio of the first average weight% to the second average weight% being less than 1 for the benefit of obtaining a wet wipe that imparts a sense of softness while being resistant to tearing.

	Regarding claim 6, Carrier is silent to the ratio of the first average weight% to the second average weight% is less than 1.  Carrier does discloses a fibrous structure comprising filaments and solid additives [0028].  Carrier also discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as different basis weights.  Additionally, Carrier discloses in paragraph 0034 that the fibers impart a superior tactile sense of softness.  Paragraph 0044 discloses that the wet wipe formed from the fibrous structure is made to be strong enough to resist tearing but still provide softness.  One of ordinary skill in the art before the effective filing date of the invention would have the ratio of the first average weight% to the second average weight% being greater than 1 for the benefit of obtaining a wet wipe that imparts a sense of softness while being resistant to tearing.


	Regarding claim 7, figure 1 shows a first region 18 being a macroscopically, monoplanar, patterned region.

    PNG
    media_image1.png
    242
    307
    media_image1.png
    Greyscale



	Regarding claim 9, paragraph 0040 discloses that the fibrous structure may comprise greater than 0% to about 50% by weight on a dry fiber basis of fibers.

	Regarding claims 11-12, paragraph 0033 discloses that the filaments can include thermoplastic filaments such as polyesters, polyolefins such as polypropylene filaments and polyhydroxyalkanoate filaments.

	Regarding claim 13, paragraphs 0028-0029 disclose that the solid additive means fiber.

	Regarding claim 18, paragraphs 0049-0051discloses the fibrous structure includes a liquid composition.

	Regarding claim 19, paragraph 0002 discloses wet wipes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,428,463 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite a fibrous structure comprising a plurality of filaments and a plurality of solid additives wherein the fibrous structure comprises a first region and a second region and wherein the first and second regions exhibit at least one common intensive property that differs in value with the at least one common micro-CT intensive property can include  micro-CT basis weight.

	The claims in both the present application and the patented reference recite that the filaments are present in the fibrous structure at a level of than 90% by weight of the fibrous structure on a dry basis.
	The claims in both the present application and the patented reference recite that the solid additives are present in the fibrous structure at a level of greater than 10% by weight of the fibrous structure on a dry basis.

	The claims in both the present application and the patented reference recite that the filaments and solid additives are present in the fibrous structure at a weight ratio of filaments to solid additives of greater than 0 and less than 1.

	The claims in both the present application and the patented reference recite that the filaments and solid additives are commingled together.

	The claims in both the present application and the patented reference recite that at least one of the filaments comprises a thermoplastic polymer.

	The claims in both the present application and the patented reference recite that the solid additives comprise fibers.

	The claims in both the present application and the patented reference recite that the fibrous structure is a core component.

	The claims in both the present application and the patented reference recite that the fibrous structure further comprises a scrim component wherein the scrim component comprises greater than 99% by weight of filaments.

	The claims in both the present application and the patented reference recite that the fibrous structure is a floor cleaning pad.

	The claims in both the present application and the patented reference recite that the fibrous structure comprises a liquid composition.

	The claims in both the present application and the patented reference recite that the fibrous structure is a wet wipe.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786